                                                       Case Number:20-002737-CI
              Case
            Case   8:20-cv-01503-AEP Document
                 8:20-cv-01503-SDM-AEP          1-1 Filed
                                          Document        07/01/20 Page 1 of 7 PageID 19
   Filing   # 108528188  E-Filed 06/08/2020 02:14:481-2
                                                     PM Filed 07/01/20 Page 1 of 7 PageID 6




                            IN THE COUNTY COURT OF THE SIXTH
                                                              JUDICIAL CIRCIJIT
                                                                    FLORIDA
                               IN AND FOR PINELLAS COUNTY, STATE OF
                                                             Civil Division




         DONALD ROSS,

                   Plaintiff,
                                                                  Case Number:

            V.




            MERCURY ENTERPRISES, INC.

                    Defendant.

                                                                          l


                                     COMPLAINT AND DEMAND FOR JURY TRIAL



                    1.        Plaintiff,   was an   employee     of Defendant, and     brings this action    for   unpaid wages,

            and other relief under the Fair Labor Standards Act,
                                                                                 as   amended, 29 U.S.C. § 201-216 (the

            66
             FLSA").

                    2.        Plaintiff worked      as a   laborer and     was   employed    in   a   non-exeinpt position for

                                                                                 for Defendant in Pinellas County, Florida.
            Defendant and performed related, non-exempt activities

                                                                                      worked for Defendant                 at   the
                    3.        Plaintiff was not paid for all the hours that Plaintiff


             correct rate   ofpay.
                                                                                                          medical facilities and
                     4.       Defendant is involved in the        supply of medical equipment to

             upon informationand      belief, conducts business in excess of $500,000.00 annually.
                                                                                                                           and
                     5.        Plaintiff was engaged by Defendant starting on            approximately July 13,2016

                     6.         Plaintiffwas to be paid
                                        fw                  an   hourly   wage. Plaintiffis not       subject to any exeinptions

             under the FLSA.




***ELECTRONICALLYFILED 06/08/2020 02:14:46 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
 Case
Case   8:20-cv-01503-AEP Document
     8:20-cv-01503-SDM-AEP        1-1 1-2
                            Document   Filed 07/01/20
                                           Filed        Page
                                                 07/01/20    2 of27ofPageID
                                                           Page             20 7
                                                                      7 PageID




         7.              Plaintiff did not supeivise any szibscrvicnt employees.

                                                                                    as a manual laboier and
         8,              Plaintiff worked for Defendant in Pinellas County, Florida

                                                                after each shift Plaintiff worked for Defendant
also   performed manual labor duties during lunch
                                                                     by Defendant,
throughout Plaintiffs employment, without being properly compensated
                                                                                                                    as




                                                         all of the hours Plaintiff worked for
Defendant would also not allow Plaintiff to fully record

Defendant iii        a   given week.
                                                                                the FLSA by failing                 to
          9.             Instead of paying lawful wages, Defendant circumvented

                                                                                         scheduled shifts) and
pay Plaintiff proper wages,            including requiring Plaintiff to stay late (after
                                                                                                    of the time
also to work through lunch and/or            forbidding Plaintiff from fully recording the entirety
                                                                                                                  with
Plaintiff actually worked for Defendant in              a   given week throughout Plaintiffs employment

Defendant


          10.            Plaintiff routinely worked in      excess   of   forty   hours   during multiple weeks of his


employment with Defendant.
                                                                                            Plaintiff for hours worked,
          11.             On various   occasion, Defendant openly failed           to pay


                                                             Defendant.
even    when those hours had been informally acknowledged by

                                                                                  time Plaintiff worked during
          12.             Plaintiff complained about not getting paid for all the

                                                                                                        did
                                                                     May 18, 2020 in writing. Defendant
                                                                                                                   not
                                              June 4, 2019 and
 his   employment to Defendant, on

                                                     time for Defendant for which Plaintiffwas not paid. Thus,
 deny Plaintiff's claims about working
                                             hours from the time that Plaintiff worked for Defendant
                                                                                                                    on
 Defendant          was     openly shaving

                                                     Defendant     routinely working Plaintiff        over   and above
 numerous           occasions, in addition      to


                                                                          Plaintiffwas actually allowed to record.
 Plaintiffs         given/stated work schedule and the time that

              13.         As of this date, Plaintiffhas still not been paid
                                                                            the       entirety ofhis wages and has not

                                                      and wage loss under the FLSA. On May 18,
 been compensated for tile full extent of his damages




                                                               2
  Case
 Case   8:20-cv-01503-AEP Document
      8:20-cv-01503-SDM-AEP        1-1 1-2
                             Document   Filed 07/01/20
                                            Filed        Page
                                                  07/01/20    3 of37ofPageID
                                                            Page             21 8
                                                                       7 PageID




                                                             good   faitli estimate of wages owed iii the amount of
2020, Plaintiff provided Defendant with                  a



                                                                                 2018 and October 2019 wliich equates
$6,562.50 iii raw wages for lhe period of time between May
                                                                                         the benefit of
to   approximately seventy          five weeks of employment. Said amount gave Defendant


the doubt of a "halftime" rate of $12.50.

                                                                                                                          because
            14.      Plaintiff seeks         full   compensation, including liquidated damages

Defendant's conduct iii failing to pay              or even    record all of the hours Plaintiff actually worked.


            15.      Defendant is     a   for profit   corporation that operates ancl conducts business iii, among

                                                    within the jurisdictioiiof the                          Court,
others, Pinellas County, Florida, and is therefore,

                                          all relevant times to this           complaint,       was   Plaintiffs employer       as
            16.      Defendant,      at



defined     by 29    U.S.C.   § 203(d).

            17.      Plaintiff performed duties and            responsibilities tliat      involved commerce and/or the

                                                                                                                               and
production of goods           and services for commerce,                 including facilitating customer parking

                                                        of which        were   Florida residents      as   well   as   out of state
providing assistance to patients,               some



vacationers. This also would include                   using materials and other           resources    that do    not   originate

                                                                                           assist both residents of Florida
within the State of Florida to operate              a   facility that is designed to

as   well   as    those who   are   domiciled outside the State of Florida.


            18.       This action is brought under the FLSA to                 recover from      Defendant, unpaid wages in

 the form of overtime wages, liquidated                 damages, and reasonable attorneys' fees and costs.

             19.      The Court has jurisdiction over Plaintiffs claims                    as   all material events      transpired

                                                                                           1337 and the FLSA.
 in Polk County,       including those brought pursuant to 28 U.S.C. §

            20.       At all material times relevant to this              action, Defendant        was an   enterprise covered

 by the FLSA, and         as   defined     by   29 U.S.C.      § 203(r) and 203(s). Upon information and belief,

                                                                               well        the sheer size of Defendant's
 including Plaintiffs experience with Defendant
                                                                          as          as




                                                                    3
  Case
 Case   8:20-cv-01503-AEP Document
      8:20-cv-01503-SDM-AEP        1-1 1-2
                             Document   Filed 07/01/20
                                            Filed        Page
                                                  07/01/20    4 of47ofPageID
                                                            Page             22 9
                                                                       7 PageID




                         that the Defendant       are   a                         operation.     Accordingly,
organization suggest
                                                              case because Defendant has               ati   amiual
Plaintiff alleges that enterprise coverage is present in this
                                                                                                                 iii
volume of at least    $500,000.00 in    revenue   and has two   or more   employees that handle goods

                                                                           fax machines and                   other
commerce,      including materials and supplies, whom also use telephones,

instrumentalities of commerce.

         21.      At all material times relevant to this action, Plaintiff in
                                                                              his   capacity as   an   employee

was   individually covered by the FLSA.

         22.      Such would include Plaintiff doing hourly work          as a   laborer, without managerial

                                                a manual          laborer.
responsibility,serving Defendant s customers as
                                                                                  other employees.
         23.      Plaintiff did not bear supervisory responsibilityfor any


         24.      Plaintiff did not direct the hiring and firing of any employees.

         25.      Plaintiff did   not participate in the creation of budgets or maintain
                                                                                         the      productionof

sales nor did Plaintiff plan or control the     budget of the Defendant s in any way.

                                                                        on behalf ofDefendant.
         26.      Plaintiff did not implement legal compliance measures

         27.      At all times relevant to this   action, Defendant failed to comply with 29 U.S.C. §§

                                               for Defendant for which no provisions was made
 201-209, because Plaintiff performed services

 by Defendant to properly pay Plaintiff
                                              for all hours worked   during his employment.
                                                                                                         overtime
         28.      Defendant's decision to pay Plaintiffless than the         operative and lawful

                                                                      extract additional hours of labor out
         required by law was intentional and was designed
                                                          to
 wages

 of Plaintifffor the benefit of the Defendant, who then refused
                                                                to pay Plaintiffas             required by law.

                                                                      ofthe majority of relevant records in
          29.      Notably, Defendant is in exclusive possession

 this case, including payroll records and schedules and
                                                        other documentationthat                might reasonably




                                                            4
  Case
Case    8:20-cv-01503-AEP Document
     8:20-cv-01503-SDM-AEP         1-11-2Filed
                            Document           07/01/20
                                            Filed 07/01/20Page 5 of5 7ofPageID
                                                            Page               23 10
                                                                         7 PageID



                                                                                           amount that Defendant shorted
assist Plaintiff with        providing       even   greater speci ficity regarding

Plaintiff with regards to his pay.

         30.          Plaintiffalleges that lie routinely worked time for which
                                                                                he                      was   not   properly paid

by Defendant, including time for which Defendant
                                                                       made no        provisions to properly record.
                                                                                  and made                                   lawful
                      Plaintiff wrote to Defendant on June 4,2019 and May 18,2020
                                                                                                                         a
         31.


                             but Defendant did not          substantively respond          nor   did Defendant       deny owing
request for wages,

Plaintiff the wages that Plaintiff is            seeking.
                                                                                                                                the
         32.          As Defendant has           failed, refused and/or neglected              to   provide Plaintiff with

                                                                            time hours and which
records Plaintiff requested, to determinate which hours constitute straight


constitute overtime hours, Plaintiff seeks to                 recover   either   or   at the correct rate   provided for under

the law.


                                                                                       keep   accurate time records      pursuant
         33.          Defendant failed, refused and/or neglected                 to



to 29   U.S.C. §      211(c) of Plaintiff's.



                 COUNT I           -

                                       RECOVERY OF UNPAID WAGES COMPENSATION




                                                                            contained                     within Paragraphs l-
           34.         Plaintiffreincorporates and readopts all allegations

 33, above.

                                             entitled to be   paid his regular        rate of pay    for each hour worked per
           35.         Plaintiff,      was



 work week       as   well   as   premium wages for those hours worked
                                                                                        over   forty.

                                                                                                        worked hours for each
           36.         During his employment with Defendant, Plaintiff, regularly

                                  not paid at the correct rate of pay,           as   set forth above.
 week in which he         was




                                                                   5
  Case
Case    8:20-cv-01503-AEP Document
     8:20-cv-01503-SDM-AEP         1-11-2Filed
                            Document           07/01/20
                                            Filed 07/01/20Page 6 of6 7ofPageID
                                                            Page               24 11
                                                                         7 PageID




          37.                                         performed labor, at Defendant's spcci fic
                                                     yp
                    Iii Plaintiff's case, he routinely                                                         requcst for

                                                                                     worked             Plaintiffpaid at
the sole benefit of Defendant, and             was not      paid for the liours he            nor was




the correct and lawful rate of pay            as   set   forth above, in violation of Section 206 and/or 207 ofthe


FLSA.


          38.       As      a   result of Defendant's intentional, willful, and unlawful acts in         refusing to pay

                                                                          for each hour worked   beyond 40       in   one or
Plaintiff,     correct and       sometinies   premium rate of pay
                                                                                                                         and
more     work weeks, Plaintiff, has suffered damages                    plus incurring reasonable attorneys' fees

costs.

                                                                                                is entitled               to
          39.       As      a   result of Defendant's willful violation of the FLSA, Plaintiff,

                                             as liquidated damages under the FLSA.
payment of the unpaid overtime wages as well

          40.       Plaintiff demands a trial            by jury.
                                                                              but                               not   limited
          WHEREFORE, Plaintiff demands judgment against Defendant, including,
                                                                                                          with
to, reimbursement of an              amount   equal to the loss of wages and liquidated damages, together

                                                                         such other further relief as this Court deems
costs and       attorney's fees pursuant to the FLSA, and

j ust and proper.
                                   and affirm that the factual allegations set forth above       are    true   and accurate
           I   hereby   swear



under penalty of perjury.


               DMYR.e
           Donald L. Ross




                        0
 DATED this             0       day of June 2020,

                                                                         /s/ W. John Gadd
                                                                         W. John Gadd
                                                                         Fl Bar Number 463061
                                                                         Bank of America Building




                                                                    6
  Case
Case    8:20-cv-01503-AEP Document
     8:20-cv-01503-SDM-AEP         1-11-2Filed
                            Document           07/01/20
                                            Filed 07/01/20Page 7 of7 7ofPageID
                                                            Page               25 12
                                                                         7 PageID



                                              2727 Ulmerton Rd. Ste. 250
                                              Clearwater, FL 33762
                                              Tel (727)524-6300
                                                 -




                                              Email wjg@mazgadd.coin
                                                     -




                                              /s/ Kvle J. Lee
                                              Kyle J. Lee, Esq.
                                              FLBN: 105321
                                              1971 West Lumsden Road, Suite 303
                                              Brandon, FL 33511
                                              Phone: 813.343.2813




                                          7



                                                                                       ?
